Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

    AUSTIN BOND, as Special Administrator
    of the Estate of Mitchell Lee Godsey,

                   Plaintiffs,

    v.                                                     Case No. 18-CV-231-GKF-CDL

    VIC REGALADO, in his official capacity,
    et al.,

                   Defendants.


                                         OPINION AND ORDER

           Before the court is the Motion for Summary Judgment [Doc. 115] of defendant Seth

    Whitman. For the reasons set forth below, the motion is granted.

    I. Background

           This civil rights action arises from the death of Mitchell Lee Godsey during his detention

    at the David L. Moss Criminal Justice Center (DLM) in Tulsa, Oklahoma. On April 25, 2018, Mr.

    Godsey’s estate brought this action against Tulsa County Sheriff Vic Regalado, in his official

    capacity; the Board of County Commissioners of Tulsa County; Armor Correctional Health

    Services, Inc. (Armor); Angela McCoy, LPN; Curtis McElroy, D.O.; and Seth Whitman, LPN.

    [Doc. 2]. Mr. Godsey’s estate initially asserted three claims: (1) deliberate indifference to a serious

    medical need in violation of the Fourteenth and/or Eighth Amendment (42 U.S.C. § 1983), (2)

    negligence; and (3) violation of Article II § 9 of the Oklahoma Constitution. [Docs. 2, 3].

           The court previously dismissed all but the § 1983 claim against Whitman, Sheriff Regalado

    (in his official capacity), and Armor. [Docs. 55, 58, 59]. Whitman now moves for summary

    judgment. [Doc. 115].
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 2 of 10




    II. Legal Standard

           Pursuant to Federal Rule of Civil Procedure 56, “[t]he court shall grant summary judgment

    if the movant shows that there is no genuine dispute as to any material fact and the movant is

    entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When applying this standard, the

    court “view[s] the facts in the light most favorable to [plaintiff] and resolve[s] all factual disputes

    and reasonable inferences in [its] favor.” Estate of Ceballos v. Husk, 919 F.3d 1204, 1209 (10th

    Cir. 2019) (quoting Knopf v. Williams, 884 F.3d 939, 946 (10th Cir. 2018)).

    III. Undisputed Material Facts 1

           At the time of the events involved in this lawsuit, Mr. Godsey was a fifty-nine year old

    Type 2 Diabetic with insulin resistance. [Doc. 115, p. 13, ¶ 51; Doc. 115-1; Doc. 124, p. 18, ¶¶ 51-

    52]. His diabetes was not well controlled. [Doc. 115, p. 13, ¶ 52; Doc. 124, p. 18, ¶¶ 51-52].

           On July 30, 2016, Mr. Godsey was arrested and booked into DLM at 4:53 p.m. [Doc. 115,

    p. 7, ¶ 1; Doc. 115-1; Doc. 124, p. 7, ¶ 1]. At 7:00 p.m., DLM nursing staff recommended that Mr.

    Godsey be sent to the OSU Medical Center Hospital based on low blood sugar and related

    symptoms. 2 [Doc. 115, p. 7, ¶ 2; Doc. 115-3, p. 4; Doc. 124, p. 7, ¶ 2]. Mr. Godsey arrived at the

    OSU Medical Center by ambulance at 8:13 p.m. [Doc. 115, p. 7, ¶ 3; Doc. 124, p. 8, ¶¶ 3-4; Doc.



    1
      Federal Rule of Civil Procedure 56 provides that a party opposing summary judgment and
    arguing that a material fact is genuinely disputed must support that contention either by citing to
    materials in the record supporting a genuine factual dispute or by showing that the material in the
    record does not establish the absence of a genuine dispute. Any fact not specifically disputed in
    accordance with this standard will be considered undisputed for purposes of this motion. Fed. R.
    Civ. P. 56(e)(2).
    2
      The OSU Emergency Room Report states that Mr. Godsey was “acting funny at the jail, they
    took his blood sugar and it was initially 60. At that point, they gave the patient Decadron as well
    as called EMSA. When EMSA arrived, the patient’s blood sugar had improved to 106 and he was
    given an amp of D50, which brought his blood sugar up to 208. The patient is awake, alert, and
    they feel like he is still acting funny.” [Doc. 115-4, p. 1]. The Report states that Mr. Godsey had a
    medical history of diabetes. [Id.].


                                                      2
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 3 of 10




    124-7, p. 1]. At 9:11 p.m., Mr. Godsey was discharged from OSU Medical and returned to DLM.

    [Doc. 115, p. 7, ¶ 4; Doc. 124, p. 8, ¶¶ 3-4].

           Upon his return, the DLM booking nurse—Angela McCoy—determined that Mr. Godsey

    needed to go to the infirmary rather than the general population. [Doc. 115, p. 7, ¶ 6; Doc. 124, pp.

    9-10; ¶¶ 5-8]. McCoy believed that Mr. Godsey would be safer in the infirmary because it had

    equipment to monitor Mr. Godsey’s blood sugar and he would have access to sack lunches in case

    of low blood sugar. [Doc. 115, p. 8, ¶ 7; Doc. 124, pp. 9-10, ¶¶ 5-8].

           The next day, July 31, 2016, Nurse Seth Whitman worked the day shift at DLM from 7:00

    a.m. to 7:00 p.m. 3 [Doc. 115, p. 9, ¶ 15; Doc. 124, p. 11, ¶¶ 15-16]. At 7:06 a.m., Whitman was

    briefed on Mr. Godsey’s medical issues. [Doc. 115, p. 9, ¶ 16; Doc. 129-1, p. 3, ¶¶ 15-16]. Later

    that morning, Whitman checked Mr. Godsey’s blood sugar, and the reading was 50 mg/dL. 4 [Doc.

    115, p. 9, ¶ 18; Doc. 129-1, p. 3, ¶ 18]. In response to Mr. Godsey’s blood sugar reading, Whitman

    gave Mr. Godsey two glucose tabs and a sack lunch. [Doc. 115, p. 9, ¶ 19; Doc. 124, p. 12, ¶ 19].

           Then, at 11:37 a.m., an inmate worker served Mr. Godsey his lunch. [Doc. 115, p. 9, ¶ 22;

    Doc. 124, p. 12, ¶ 22]. Approximately two hours later, at 1:36 p.m., Whitman checked Mr.

    Godsey’s blood sugar, and the reading was 248 mg/dL. [Doc. 115, p. 9, ¶ 24; Doc. 124, p. 12, ¶

    24]. In response to the reading, Whitman administered 4 units of insulin to Mr. Godsey. [Doc. 115,

    p. 9, ¶ 24; Doc. 124, p. 12, ¶ 24]. Plaintiff’s expert witness has testified that the type of insulin




    3
     Whitman was employed as a Licensed Practical Nurse in the DLM medical unit. [Doc. 115-9, p.
    2:5-7].
    4
     The parties dispute the timing of this blood sugar check. Whitman contends it occurred between
    9:15 a.m. and 9:18 a.m. [Doc. 115, p. 9, ¶ 18]. Plaintiff argues the timing is unclear because the
    medical record indicates that Whitman checked Godsey’s blood sugar at 11:34 a.m. [Doc. 129-1,
    p. 3, ¶ 18]. Whitman contends that the later time was when he documented the care provided
    earlier. [Doc. 115, p. 9, ¶ 21]. This dispute is immaterial to Whitman’s summary judgment motion.


                                                     3
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 4 of 10




    given to Mr. Godsey peaks from one (1) to three (3) hours after administration. [Doc. 115, p. 10, ¶

    28; Doc. 124, p. 14, ¶ 28].

           At 4:53 p.m., Detention Officer Mercer served Mr. Godsey his dinner tray. [Doc. 115, p.

    10, ¶ 31; Doc. 124, p. 14, ¶ 31]. At 6:14 p.m., Whitman checked Mr. Godsey’s blood sugar, and

    the reading was 306 mg/dL. [Doc. 115, p. 10, ¶ 34; Doc. 124, p. 15, ¶¶ 34-35]. In response,

    Whitman administered eight (8) units of insulin to Mr. Godsey. [Id.].

           At 11:33 p.m., Detention Officer Mercer stopped in front of Mr. Godsey’s cell. Mr. Godsey

    did not respond, so Detention Officer Mercer called down the hall to Detention Officer Palomares.

    [Doc. 115, p. 11, ¶ 43; Doc. 124, p. 17, ¶¶ 42-46]. Detention Officer Mercer then called out Mr.

    Godsey’s name, tried to wake him, and checked his pulse. [Doc. 115, p. 12, ¶ 44; Doc. 124, p. 17,

    ¶¶ 42-46]. Officer Palomares called medical emergency over the radio. [Doc. 115, p. 12, ¶ 44; Doc.

    124, p. 17, ¶¶ 42-46]. Nurse McCoy arrived to Mr. Godsey’s cell and found Mr. Godsey

    unresponsive. [Doc. 115, p. 12, ¶ 45; Doc. 124, p. 17, ¶¶ 42-46]. 9-1-1 was called. [Id.].

           At 12:13 a.m. on August 1, 2016, Mr. Godsey was pronounced dead. [Doc. 115, p. 12, ¶

    46; Doc. 124, p. 17, ¶¶ 42-46].

    IV. Analysis

           As an initial matter, Whitman argues he is entitled to qualified immunity. Whitman was,

    on July 31, 2016, employed as an LPN with Armor Correctional Health Services, Inc. at DLM.

    [See Doc. 115-9, p. 2:5-7].

           In Tanner v. McMurray, 989 F.3d 860 (10th Cir. 2021), the Tenth Circuit unambiguously

    held that employees of a national private corporation providing medical services in a correctional

    institution cannot assert qualified immunity. The Tenth Circuit explained: “neither 19th century

    common law nor modern policy considerations support allowing private medical professionals




                                                     4
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 5 of 10




    who are employees of a contractor that provides healthcare in jails or prisons to avail themselves

    of qualified immunity.” Tanner, 989 F.3d at 870.

             Whitman attempts to distinguish Tanner by relying on an opinion issued the same day,

    Estate of Jensen v. Clyde, 989 F.3d 848 (10th Cir. 2021). But Jensen concerned a doctor who

    worked directly for the county on a part-time basis. Jensen, 989 F.3d at 855. The Tenth Circuit

    noted that he “essentially ran a two-man shop . . . when providing a discrete function to the prison.”

    Id. at 856. “In this capacity, [he] does not resemble a private doctor working in a private firm.” Id.

             That is not the case here. Whitman worked for Armor, a private corporation, rather than the

    county. Accordingly, Tanner applies. Whitman is not entitled to qualified immunity.

             The question, then, is whether there is evidence from which a reasonable jury could

    conclude that Whitman committed a constitutional violation. “The constitutional protection against

    deliberate indifference to a pretrial detainee’s serious medical condition springs from the

    Fourteenth Amendment’s Due Process Clause.” Burke v. Regalado, 935 F.3d 960, 991 (10th Cir.

    2019). A medical provider being “negligent in diagnosing or treating a medical condition” does

    not rise to a constitutional violation. Estelle v. Gamble, 429 U.S. 97, 106 (1976). But “acts or

    omissions sufficiently harmful to evidence deliberate indifference to serious medical needs” do

    constitute a constitutional violation. Id. “To establish deliberate indifference . . . a plaintiff must

    satisfy an objective and subjective component.” Smith v. Allbaugh, 987 F.3d 905, 910 (10th Cir.

    2021).

             A. Objective Component

             “The objective component of deliberate indifference is met if the ‘harm suffered rises to a

    level sufficiently serious to be cognizable under the Cruel and Unusual Punishment Clause.’”

    Burke, 935 F.3d at 992 (quoting Mata v. Saiz, 427 F.3d 745, 753 (10th Cir. 2005)). “[I]t is the harm

    claimed by the prisoner that must be sufficiently serious to satisfy the objective component, and


                                                      5
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 6 of 10




    not solely ‘the symptoms presented at the time the prison employee has contact with the prisoner.’”

    Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009) (quoting Mata, 427 F.3d at 753). The

    Tenth Circuit has “held that ‘death, [is], without doubt, sufficiently serious to meet

    the objective component.’” Burke, 935 F.3d at 992 (quoting Martinez, 563 F.3d at 1088) (alteration

    original). Plaintiff presents evidence that Whitman caused Mr. Godsey’s death by inappropriately

    administering insulin. 5 [See Doc. 129-2, p. 19:2-8]. Death easily satisfies the objective component.

           Alternatively, Mr. Godsey’s diabetes satisfies the objective component. “[A] medical need

    is sufficiently serious if it is one that has been diagnosed by a physician as mandating treatment or

    ... is so obvious that even a lay person would easily recognize the necessity for a doctor's

    attention.” Quintana v. Santa Fe County Board of Commissioners, 973 F.3d 1022, 1029 (10th Cir.

    2020) (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)). Mr. Godsey’s medical

    records reflect that he had been diagnosed with and treated for diabetes. [See e.g., Doc. 115-3, p.

    3; Doc. 115-4, p. 1]. It is undisputed that Mr. Godsey’s blood sugar readings were as low as 50

    mg/dL and as high as 306 mg/dL on July 31, 2016. [See Section III, supra]. DLM’s doctor, Dr.

    McElroy, testified at his deposition that “[f]luctuating blood sugars, high and low, over time can

    affect the heart, coronary disease, kidneys, kidney failure, peripheral vascular disease,” and he

    agreed that it can be deadly. [Doc. 124-8, p. 21:8-13]. Accordingly, there is evidence from which

    a reasonable jury could find that Mr. Godsey’s diabetes presented a sufficiently serious medical

    need to satisfy the objective component. See Chapman v. Santini, 805 F. App’x 548, 556-57 (10th




    5
      There is a genuine dispute as to this material fact. The Medical Examiner concluded Mr. Godsey
    died as a result of acute intoxication by methamphetamine. [Doc. 115-7, p. 1]. But according to
    plaintiff’s expert, Dr. Daniels, “Mitchell Godsey died from a fatal hypoglycemic episode that
    resulted from inappropriate administration of insulin.” [Doc. 129-2, p. 19:2-8].



                                                     6
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 7 of 10




    Cir. 2020) (unpublished) (failure to appropriately treat poorly controlled diabetes caused inmate

    substantial harm).

           B. Subjective Component

           With respect to the subjective component, “the official must both be aware of facts from

    which the inference could be drawn that a substantial risk of serious harm exists, and he must also

    draw the inference.” Quintana, 973 F.3d at 1029 (quoting Farmer v. Brennan, 511 U.S. 825, 837

    (1994)) (emphasis original). But “a factfinder may conclude that a prison official knew of a

    substantial risk from the very fact that the risk was obvious.” Id. (internal quotation marks omitted).

    The Tenth Circuit requires “that such risks present themselves as ‘obvious’ to the so-called

    ‘reasonable man.’” Id. (citing Mata, 427 F.3d at 752); see also Burke, 935 F.3d at 992 (“Whether

    a prison official had the requisite knowledge of a substantial risk is a question of fact subject to

    demonstration in the usual ways, including inference from circumstantial evidence[.]”).

           Plaintiff argues that Whitman “knew, or it was obvious, that he was not qualified, or even

    legally authorized, to provide insulin to Mr. Godsey without a doctor’s order.” [Doc. 124, p. 21].

    Accordingly, plaintiff contends that, in administering insulin to Mr. Godsey without supervision

    or a doctor’s order, Whitman knowingly disregarded a substantial risk of serious harm.

           In support, plaintiff submits documentation from the Oklahoma Board of Nursing. [Doc.

    124-12]. The Board determined that Whitman violated the Oklahoma Nursing Practice Act and

    Board Rules by (1) administering two glucose tabs without a Healthcare Provider order and (2)

    administering four and eight units of insulin in response to blood sugar results of 284 mg/dL and

    306 mg/dL, respectively, without a Healthcare Provider order. [Doc. 124-12, p. 2, ¶¶ 2, 3]. 6 More


    6
      The Board also determined Whitman erred in failing to notify a Healthcare Provider of Mr.
    Godsey’s blood sugar result of 50 mg/dL. [Doc. 124-12, p. 2, ¶ 2]. Plaintiff does not argue that
    this failure constituted a constitutional violation.


                                                      7
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 8 of 10




    specifically the Board of Nursing found that Nurse Whitman violated 59 Okla. Stat. § 567.8(B)(3),

    (7), (8). Those sections provide that the Board can impose disciplinary action against a person

    pursuant to proof that the person: “[f]ail[ed] to adequately care for patients or to conform to the

    minimum standards of acceptable nursing or Advanced Unlicensed Assistant practice that, in the

    opinion of the Board, unnecessarily exposes a patient or other person to risk of harm;” “[i]s guilty

    of unprofessional conduct as defined in the rules of the Board;” and “[i]s guilty of any act that

    jeopardizes a patient's life, health or safety as defined in the rules of the Board[.]” 59 Okla. Stat. §

    567.8(B)(3), (7), (8).

            Second, plaintiff submits the deposition testimony of the jail’s doctor, Dr. Curtis Eugene

    McElroy. Dr. McElroy was asked “Is it significant to you that an LPN chose to give insulin without

    a physician’s order?” [Doc. 124-8, p. 19:8-10]. He responded “Yes.” [Id., p. 19:12]. He testified:

    “in the event that maybe I knew something [the LPN] didn’t, or you know, my approach would

    have been different, I would have had them not given [the insulin], even though it was a very low

    dose.” [Id., p. 19:14-17].

           Third, plaintiff includes deposition testimony of Angela Mariani. She explained that it’s

    important, from a nursing perspective, to have a physician’s order to administer insulin “to make

    sure [the nurse is] checking the blood sugar and administering insulin accordingly.” [Doc. 124-13,

    p. 2:4-10].

           But there is no dispute that Nurse Whitman believed there to be a physician’s order for

    insulin. The following is an excerpt from Whitman’s deposition:

                   A         I gave him insulin because I thought – like why – kind of
                             like why wouldn’t I have given him insulin. There was an
                             order, you know, to take care of his blood sugars.

                             ***




                                                       8
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 9 of 10




                           Because if we’re treating for low blood sugars, we’re
                           definitely going to treat him for the high ones as well.

                   Q       Okay. I – my question is – is it your testimony that you
                           looked at Mr. Godsey’s chart, believed that there was a
                           current MAR for insulin, and that that’s why you
                           administered it to him?

                   A       Absolutely.

    [Doc. 115-9, p. 3:9-22]. And Mr. Godsey’s medical records reflect that he was previously

    administered insulin according to a sliding scale at DLM. 7 [See, e.g. Doc. 115-3, p. 3]. Further,

    plaintiff’s expert, Dr. Daniels, testified that he has no medical criticisms of the physician order for

    a sliding scale Whitman believed was in place. [Doc. 129-2, p. 24:1-19].

           Taking this evidence together, a reasonable jury could not conclude that Whitman’s belief

    that there was a physician’s order to treat Mr. Godsey’s high blood sugars with insulin, especially

    in light of the previous sliding scale, amounted to more than negligence. And the “negligent failure

    to provide adequate medical care, even one constituting medical malpractice, does not give rise to

    a constitutional violation.” Self v. Crum, 439 F.3d 1227, 1233 (10th Cir. 2006) (quoting Perkins v.

    Kan. Dep’t of Corrections, 165 F.3d 803, 811 (10th Cir. 1999)).

           Plaintiff also argues that, by administering insulin to Mr. Godsey after meals rather than

    before, Whitman inappropriately administered the sliding scale he thought was in place. Dr.

    Daniels testified:

                   Sliding scales are used preprandial; they’re used prior to eating. In
                   other words, if your blood sugar is 240, then you give 8 units of
                   insulin at the time you’re going to eat. The sliding scale that
                   [Whitman] used was postprandial. It was an hour and a half, two
                   hours after Mr. Godsey had eaten, at a time when food absorption
                   has already taken place, blood sugars have peaked, and blood sugars
                   will start – without insulin – start going down on their own. And so

    7
      According to Whitman, “[s]liding scale refers to a standard order or set of instructions for
    selecting and administering insulin doses based on a specific blood sugar reading.” [Doc. 115, p.
    6 n. 1].


                                                      9
Case 4:18-cv-00231-GKF-CDL Document 141 Filed in USDC ND/OK on 08/11/21 Page 10 of 10




                    the whole idea of a sliding scale is that it’s a preprandial, not a
                    postprandial. And this sliding scale was used postprandial.

                    So Mr. Godsey’s blood sugar was headed down even without the
                    administration of insulin. And when you add insulin on top of blood
                    sugar that’s already peaked . . . [he] had not only his own insulin,
                    but he also had insulin being given exogenously as well.

                    So it was inappropriate to use the sliding scale postprandial.

    [Doc. 129-2, p. 21:9-22:4]. In Dr. Daniels’s view, “[t]hat is a negligent thing to do, to give a sliding

    scale two hours after eating.” [Doc. 115-11, p. 14:8-9]. From this testimony, a reasonable jury

    could easily conclude that Whitman incorrectly used the sliding scale he believed was in place.

    But there is no evidence from which a reasonable jury could conclude that doing so was “patently

    unreasonable,” see Smith, 987 F.3d at 911, or that Whitman knew, or it was obvious, that doing so

    presented a substantial risk of serious harm to Mr. Godsey. See Estelle, 429 U.S. at 105-06 (“[I]n

    the medical context, an inadvertent failure to provide adequate medical care cannot be said to

    constitute ‘an unnecessary and wanton infliction of pain’ or to be ‘repugnant to the conscience of

    mankind.’”).

            In sum, while there is evidence from which a reasonable jury could conclude that

    Whitman’s inappropriate administration of insulin caused Mr. Godsey’s death, there is no evidence

    from which a reasonable jury could conclude that Whitman acted with deliberate indifference.

    Whitman is entitled to summary judgment.

    V. Conclusion

            WHEREFORE, defendant Seth Whitman’s Motion for Summary Judgment [Doc. 115] is

    granted.

            IT IS SO ORDERED this 11th day of August, 2021.




                                                      10
